Citation Nr: 0700083	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-34 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in May 2002, and the appellant is the 
veteran's widow.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter had been previously remanded for procedural and 
evidentiary considerations, and that the action requested in 
its remands has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran died in May 2002.  In the original death 
certificate, the immediate cause of the veteran's death was 
listed as lung cancer with other significant conditions 
contributing to death noted as coronary artery disease and 
stroke.  

2.  An amended certificate of death added post-traumatic 
stress disorder (PTSD) as an additional significant condition 
contributing to death.  

3.  At the time of his death, the veteran was service 
connected for PTSD, rated 70 percent disabling since November 
1991.  His psychiatric disability had previously been rated 
as 50 percent disabling, effective since June 1976, and he 
had been service connected for this disorder since 1946.

4.  The veteran's service-connected PTSD contributed to his 
fatal lung cancer in that it played a material causal role in 
his use of tobacco products after service.  The veteran's use 
of tobacco products caused the disease that is directly 
linked to the veteran's demise.


CONCLUSION OF LAW

The death of the veteran was the proximate result of a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  Moreover, as a result 
of the Board's decision to grant the benefit sought, any 
failure on the part of the Department of Veterans Affairs 
(VA) to develop the claim cannot be considered prejudicial to 
the veteran.  

Appellant contends that entitlement to service connection for 
the cause of the veteran's death should be granted on the 
basis that his death was the result of nicotine dependence 
that was, in turn, aggravated by his service-connected PTSD.

Pursuant to 38 U.S.C. §§ 1110 and 1131, compensation is 
payable "[f]or disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  DIC is payable to the 
surviving spouse of "any veteran [who] dies after December 
31, 1956, from a service-connected or compensable 
disability."  38 U.S.C. § 1310(a).  Section 1310(a) states 
that the "standards and criteria for determining whether or 
not a disability is service-connected shall be those 
applicable under chapter 11 of this title."  Chapter 11 
contains the eligibility criteria for disability compensation 
for service-connected disability.

To establish service connection for the cause of the 
veteran's death, evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause. In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Section 1103(a) of title 38, United States Code, prohibits 
service connection of a death or disability "on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  (Emphasis added.)  

However, VAOPGCPREC 6-2003 (October 28, 2003) held that 
neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The questions that 
adjudicators must resolve with regard to a claim for service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  Further, the secondary disability may be 
considered as a possible basis for service connection of the 
veteran's death, applying the rules generally applicable in 
determining eligibility for dependency and indemnity 
compensation.

In a medical report from Dr. Stuart Smith, dated in December 
1976, it was noted that the veteran reported that he smoked 
three packs of cigarettes a day.  

While a subsequent private medical record from May 1977 notes 
that the veteran no longer smoked, an August 1988 private 
medical record notes that the veteran had a history of old 
heavy tobacco smoking, quit a number of years ago, but re-
began smoking lightly until stopping again three years 
earlier.

The veteran died in May 2002.  In the original death 
certificate, the immediate cause of the veteran's death was 
listed as lung cancer with other significant conditions 
contributing to death noted as coronary artery disease and 
stroke.  

An amended certificate of death added PTSD as an additional 
significant condition contributing to the veteran's death.  

At the time of his death, the veteran was service connected 
for PTSD, rated 70 percent disabling since November 1991.  
His psychiatric disability had previously been rated as 50 
percent disabling, effective since June 1976.  

In a private medical report, dated in June 2002, Dr. Trello 
noted that the veteran recently passed away from metastatic 
lung cancer and that this was an extensive disease.  She 
opined that his disease process was contributed to by his 
history of PTSD, noting that his ability to cope with his 
severe lung dysfunction was significantly compromised by his 
anxiety disorder.  Dr. Trello also noted that the veteran 
also had a history of coronary artery disease and stroke, 
which likely were conditions contributing to his death.  She 
opined that these conditions also were likely made worse by 
his PTSD.

In a private medical report, dated in August 2002, Dr. Wiley 
noted that the veteran was a patient of his whom he followed 
for approximately one year, and that he had recently passed 
away from metastatic lung cancer.  Dr. Wiley further noted 
that the veteran also had a history of coronary artery 
disease and stroke, and was of the opinion that his disease 
process was contributed to by his history of PTSD.  

At the appellant's hearing before the Board in August 2004, 
appellant testified that the veteran was smoking at the time 
she met him in 1946 and thereafter continued to smoke in 
order to calm his nerves.

In a private medical report, dated in September 2005, Dr 
Stuart Smith noted that he had treated the veteran since 1976 
until near the time of his death.  Dr. Smith stated that he 
could attest to the fact that the veteran was a heavy smoker, 
and that he had terminal metastatic lung cancer and coronary 
artery disease, in addition to severe lupus which produced 
lupus pericarditis many years earlier.  It was Dr. Smith's 
further understanding that the veteran had PTSD and believed 
that there was at least a 50 percent or greater chance that 
this heavy cigarette smoking was etiologic in his heart 
disease and of course in his lung cancer.  Dr. Smith further 
opined that it would also be highly likely that PTSD was the 
source of his heavy cigarette usage.

In a VA medical report, dated in May 2006, Dr. Garrison 
stated that he was unaware that PTSD was a cause of cancer 
and/or arterial disease that the veteran had.  He did, 
however, note that smoking tobacco was clearly a major 
contributing cause of arterial disease and lung carcinoma, 
and that while he stated that he did not know whether PTSD 
caused people to become heavy tobacco smokers, he strongly 
suspected that PTSD would make it more difficult for a heavy 
smoker addicted to tobacco to stop smoking.  

In a VA medical report, dated in June 2006, Dr. James Smith 
stated that based on the information contained in the medical 
record and general discussion with other physicians, he 
believed that it was not possible to directly relate the 
veteran's service-connected PTSD with his lung cancer.  He 
further indicated that there was no question that prolonged 
inhaled tobacco use contributed to the development of lung 
cancer, and that this included the use of tobacco in the 
self-medication of psychiatric conditions.


II.  Analysis

The Board has carefully considered the evidence of record and 
concludes that the record contains evidence that complies 
with the requirements established under VAOPGCPREC 6-2003 
(October 28, 2003).

The veteran's PTSD had been rated as 70 percent disabling 
since 1991, and as 50 percent disabling since 1976.  The 
veteran had been service connected for psychiatric 
disability, variously classified, since 1946.  

The veteran's original death certificate indicates that he 
died in May 2002, notes the immediate cause of death as lung 
cancer, and lists coronary artery disease and stroke as other 
significant conditions contributing to death.  An amended 
certificate of death added PTSD as an additional significant 
condition contributing to the veteran's death.  

According to the appellant, the veteran was smoking at the 
time she met him shortly after his return from service in 
1946, and thereafter continued smoking heavily with exception 
of a period around 1977.  In a September 2005 statement, the 
veteran's long-time treating physician, Dr. Stuart Smith, 
opined that there was at least a 50 percent or greater chance 
that this heavy cigarette smoking was etiologic in his heart 
disease and of course in his lung cancer, and that it would 
also be highly likely that PTSD was the source of his heavy 
cigarette usage.  

The Board also notes that VA opinions from May and June 2006 
merely opine that there is no direct relationship between the 
veteran's PTSD and the cause of his death, but do not 
necessarily contradict the opinions of Dr. Stuart Smith.  In 
fact, the May 2006 VA examiner strongly suspected that PTSD 
would make it more difficult for a heavy smoker addicted to 
tobacco to stop smoking.  

Accordingly, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the appellant's favor, 
the Board concludes that the veteran's service-connected PTSD 
played a material causal role in his continued use of tobacco 
products after service, that his smoking played a material 
causal role in the development of the veteran's fatal lung 
cancer, and that the lung cancer would not have occurred but 
for the tobacco use associated with his PTSD.  Therefore, the 
requirements of service connection for the cause of the 
veteran's death have been met.




ORDER

Service connection for the veteran's cause of death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


